DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Firey on May 18, 2022.
The application has been amended as follows: 
2. (Currently Amended) The semiconductor device according to claim 1, wherein each of the transparent conductive oxide layers includes one selected from among ZnO, SnO2, TiO2, CuAlO2, CuGaO2, CuInO2, and SrCu2O2.
3. (Currently Amended) The semiconductor device according to claim 1, wherein each of the transparent conductive oxide layers has a carrier concentration of 1017/cm3 to 1022/cm3.
	5. (Cancelled)

13. (Currently Amended) The semiconductor device according to claim 12, wherein each of the transparent conductive oxide layers includes one selected from among ZnO, SnO2, TiO2, CuAlO2, CuGaO2, CuInO2, and SrCu2O2.

Response to Arguments
Applicant’s arguments, see page 9, filed January 28, 2022, with respect to claims 1, 12, and 19 have been fully considered and are persuasive.  The rejection of October 29, 2021 has been withdrawn. 


Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Noguchi (US 2019/0096904), Liu (US 2015/0214320), Shin (US 2015/0129878), Sakai (U2015/0249169), Hur (US 2012/0107987), Kususe (US 2012/0025256), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:	Claim 1 (from which claims 2-3 and 6-11 depend),   wherein each of the transparent conductive oxide layers is an n-type electrode.	Claim 12 (from which claims 13-18 depend), wherein each of the transparent conductive oxide layers is an n-type electrode.
Claim 19 (from which claim 20 depends), wherein each of the transparent conductive oxide layers is an n-type electrode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Yoon (US 2011/0049592) discloses using transparent conductive oxides as electrodes.
Lu (US Pat. No. 10,403,631) discloses the use of TCO electrodes including copper and zinc oxide.	Liu (US 2015/0214320) discloses metal barriers made from copper oxide.
Linuma (US Pat. No. 9,412,754) discloses (Fig. 4 and 12) a charge storage layer 124 protruding below upper surfaces of substrate 101.	Lee (US 2015/0162342) discloses (Fig. 3E) with a stack and a charge layer 33 extending to a lower conductive layer 37.
Sakai (U2015/0249169) discloses a n-type electrode made of conductive oxide in solar cells (Para [0074])	Hur (US 2012/0107987) discloses an n-type electrode can be transparent conductive oxide (Para [0041]) in an LED.
Kususe (US 2012/0025256) discloses n-type electrode may be transparent electrode made of metal oxide (claim 11) in LED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/G.G.R/Examiner, Art Unit 2819